Citation Nr: 1404571	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for a disability manifested by blurred vision, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran reportedly served in the United States Marine Corps Reserve from October 1983 to June 1988.  He then served in the United States Army Reserve with active duty from December 1990 to May 1991, August 1997 to March 1998, January to July 2002, and from January 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  In a July 2006 rating decision, the RO, in pertinent part, reopened and denied the Veteran's claims of service connection for blurred vision.  

This matter was previously before the Board in September 2012 at which time it was remanded for additional development.  Thereafter, in July 2013, the Board reopened the previously denied claim and remanded the issue, on the merits, for additional development.  The case is now returned to the Board.  As will be discussed further herein, the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issues remanded by the Board in July 2013 had also included service connection for rectal bleeding and for a disability manifested by chronic cough, each to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  However, during the pendency of the appeal, by rating action dated in November 2013, service connection for each claimed disability was granted by the RO.  As this represents a complete grant of each benefit sought on appeal, the issues are no longer before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDING OF FACT

There are no objective indications of a disability manifested by blurred vision.


CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by blurred vision, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
By letters dated in October 2005, June 2011, and September 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in July 2013 in order to obtain any outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted disability.  Thereafter, additional VA treatment records dated through October 2013 were associated with the claims file, and the Veteran was afforded a VA examination in September 2013.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Because the Veteran served in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).
For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Presumptive service connection is also warranted for certain infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table.

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he has a disability manifested by blurred vision that is the result of his active service.  The lay evidence of record has asserted that the Veteran was sprayed in the eyes with cleansers while in service.  The lay evidence further suggests that he reported experiencing associated blurred vision and headaches.  

The Veteran's available service treatment records show that he indicated he had never experienced eye trouble, and it was noted that he wore glasses or contact lenses.  

A report of medical history dated in June 2002 shows that the Veteran reported 
having experienced eye trouble and loss of vision in either eye.  He elaborated that he had chemicals go into both eyes causing blurred vision for approximately eight hours.  In the associated report of medical examination, his eyes were said to be normal.

A VA eye examination report dated in March 2004 shows that the Veteran reported experiencing slightly blurred distant vision with his glasses on, which were about two years old.  He denied a history of eye surgery, glaucoma, double vision, blacking out of vision, or seeing flashing lights that were not there.  He reported a history of eye trauma.  The first incident was associated with getting chemical detergent into his eyes while washing some vehicles while stationed in Cuba.  The second incident was associated with being punched in the right eye by a prisoner of war during the preceding year.  He had not sought treatment for his symptoms. Following examination of the Veteran, the diagnosis was refractive error/eyeglass prescription both eyes; and ocular health normal.

A lay statement from a fellow service member of the Veteran dated in July 2004 corroborates that the Veteran was sprayed in the face with a power washer with cleansers while washing a vehicle in preparation for redeployment.  He was said to have complained later that same day that his vision had been affected by the incident, and that he had headaches that he felt were related to the incident.

A VA outpatient treatment record dated in May 2004 shows that review of systems revealed blurry vision, double vision, and red eyes.

A VA evaluation associated with the Iraq/Afghanistan registry dated in February 2008 shows that the Veteran reported a three year history of headaches occurring twice monthly to the frontal area of his head associated with blurry vision and seeing spots.  The assessment was headaches.  A magnetic resonance imaging (MRI) study and neurological consult were recommended.

A VA brain MRI report dated in April 2008 shows that the impression was a normal MRI of the brain.
A VA neurology consult report dated in July 2008 shows that the Veteran reported a four year history of headaches that would occur three times monthly that would be preceded by visual changes, blurry vision first, then tunnel vision.  The headaches were said to be associated with nausea, photophobia, phonophobia, and osmophobia.

A VA optometry examination report dated in September 2013 shows that the Veteran's claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  Following examination of the Veteran, the examiner concluded that the Veteran did not have an eye disability.  The examiner indicated that the Veteran had reported not being exactly sure why he was having an examination.  He indicated that he believed it was because he had discussed having eye injuries with the person who was assisting him with discharge paperwork.  His last eye examination was said to have been in September 2011, with all normal findings.  He reported becoming more dependent on glasses but that he sees well with them on.  He had no history of eye surgeries or diseases.  He reported three episodes of eye trauma:

(1) In Cuba in 2002, he splashed liquid solvent into his eyes while cleaning .  He indicated that he immediately rinsed the eyes out with water, went to a medical station and they also rinsed the eyes, and experienced very poor vision for a day or two (taking four or five days for the vision to return fully with no further treatment).

(2) In Kuwait/Iraq in 2003, he was caught in sand storms wherein sand would get into his eyes.  He would rinse it out, with irritation, but no further treatment.

(3) In Cuba in 2003, he was punched in the right eye while handling prisoners of war.  There was no treatment.

Uncorrected distance visual acuity was 20/70 in each eye.  Uncorrected near visual 

acuity was 20/40 or better in each eye.  Corrected distance and near visual acuity was 20/40 or better in each eye.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupil diameter in each eye was four millimeters.  Pupils were round and reactive to light.  There was no afferent pupillary defect present, or anatomical loss, light perception only, extremely poor vision or blindness in either eye.  There was no astigmatism or diplopia.  Tonometry revealed eye pressure of 10 in each eye.  Slit lamp and external eye examinations were normal in each eye.  Internal eye examination was normal, bilaterally.  There was no visual field defect.  The was said to have no eye conditions or disfigurement.  The examiner concluded that the Veteran had a normal eye examination.  He had no vision problems or deficits secondary to service.  He also had no symptoms which were attributable to a known clinical diagnosis or which were manifestations of a qualifying chronic headache disability.

The Board acknowledges that the Veteran has been shown to have refractive error as demonstrated by the visual acuity testing in September 2013.  At the outset, with respect to refractive error under 38 C.F.R. § 3.303(c), this is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  The Veteran had a normal eye examination and there were no vision problems said to be the result of service.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for vision problems, to the extent attributed to refractive error, must be denied. 
With respect to direct service connection for a disability manifested by blurred vision, other than refractive error, a review of the available service treatment records are negative for a diagnosis of any such disorder.  Thus, there is no persuasive medical evidence that indicates the Veteran experienced any eye disability either during active service or since service.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of an eye disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the VA examiner indicated that the Veteran had a normal eye examination; that he had no vision problems or deficits secondary to service; and that he had no symptoms which were attributable to a known clinical diagnosis or which were manifestations of a qualifying chronic headache disability.

There has been no evidence of treatment of such, and there are no objective indications of a chronic disability manifested by vision problems or headaches.  There is no record to support that such a disability was ever perceptible to an examining physician, and there are no non-medical indicators capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Given the lack of a current diagnosis, service connection cannot be awarded.

The Board recognizes the Veteran's contentions that he had a disability manifested by blurred vision since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1377.  However, the VA examiner in September 2013 reported that the Veteran had indicated that he was unsure why he was having an examination, and that it was likely the result of the actions of the person helping him with his discharge paperwork.  The Veteran did not appear to represent that he had any type of chronic disability manifested by vision problems.  Therefore, the contentions presented at the time of the filing of his claim are outweighed by the competent medical evidence of record and are of limited probative value.  Consequently, there are no findings of record to show that the Veteran has a current disability for which service connection may be established.

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49  


ORDER

Service connection for a disability manifested by blurred vision, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


